DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Amended claims 1-20 as submitted on 8/23/22 were examined and are pending.

Response to Arguments
	Applicant’s arguments directed towards the amended claims submitted on 8/23/22 were considered, however are moot in light of a re-interpretation of the art of record which makes the art of record still applicable to the amended claims.  
It is noted that while the art of record as previously interpreted does not apply to the claims as amended, the art of record, as re-interpreted, does apply to the claims as amended as seen in the rejections below.  The key is a re-interpretation of what in the art of record can be interpreted as equivalent to the claimed “computing device” and “additional device” (as recited in claims 1 and 11) or “first computing device” and “second computing device” (as recited in claim 16).  In particular, it should be noted that any component of a computing device is itself a computing device.  Thus, in the Barry reference, the EAC Reader 20, which receives authentication data from the user is interpreted to be the claimed “additional device”/”first computing device” while everything else which controls whether to open or close the lock on the door is considered the claimed “computing device”/”second computing device”.
As per applicant’s remarks for claim 7 that Lee does not teach the authentication data being obtained at the additional device, the argument is also not persuasive because the rejection is based on the combination of Barry and Lee rather than just Lee alone.  Due to applicant’s amendment, a re-interpretation of Barry as discussed below will show that specific elements of Barry still disclose a computing device and an additional device.  Any teachings of receiving authentication data from the user by Lee will apply to the additional device taught by Barry in the resulting combination invention since it is the additional device disclosed by Barry that receives authentication data from the user.
Further clarification will be made below in the actual rejections of the amended claims, which were made in light of applicant’s amendments to the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Barry et al (US 2016/0308859).
Claims 1 and 11:
As per claim 1, Barry discloses:
receiving an indication of user intent to use a computing device that is unable to receive authentication data from a user to authenticate the user (paragraphs 15, 53, 104, 122, and 172; and Fig 1 and 3; Indicates via proximity that a user wants to use an electronic door system.  The claimed computing device is considered everything used to control the door except EAC Reader 20.  Since EAC Reader 20 receives authentication data from the user, all the other computing elements shown in Figures 1 and 3 are unable to receive authentication data from a user to authenticate the user.  In particular, as discussed in paragraph 53, controller unit 52 determines the rules for whether the user should be granted access or not even though it was unable to receive authentication data from the user directly);
determining that an additional device is equipped to facilitate authentication of the user to the computing device using an authentication method (paragraphs 39, 41, 80, and 160-161; This limitation can refer to a number of things in the cited paragraphs.  It could refer to a sensor detecting a signal from an object that the user has, which could be used to assist with authenticating the user.  It could refer to the system selecting one, some, or all modes of authentication in a single access event, thus requiring one or more devices to be used to facilitate authentication via one or more methods.  It could also refer to detecting that a type of authentication method used was unsuccessful, thus another method has to be used.  The cited portions disclose all these things.  EAC Reader 20 is considered equivalent to the claimed additional device.  If an additional authentication method has to also be used which requires something else in addition to EAC Reader 20 to gather user authentication data, that additional equipment used to gather user authentication data can also be considered part of the claimed additional device);
receiving the authentication data associated with the user from the additional device (paragraphs 41, 44-46, and 52; This limitation can refer to a fob sending user authentication data to a device 20 or the authentication data collected by device 20 and sent to a remote authenticator); and
authenticating the user to use the computing device based at least in part on the authentication data received from the additional device (paragraphs 20, 39, 44-45, and 52-53).

Claim 11 is rejected for much the same reasons discussed above for claim 1.  As per claim 11, Barry also discloses a memory to maintain authentication data usable to authenticate a user to use the computing device (paragraph 20); an authentication control module implemented at least partially in computer hardware (paragraphs 60-68) to implement steps as recited in claim 1 discussed above.


Claim 2:
	Barry further discloses wherein the determining is based on the computing device being unable to authenticate the user without the authentication data received from the additional device (paragraphs 80, 83, and 160; Modes of authentication are selected.  If one which requires use of a fob was selected, then it is a determination that use of the fob is required for successful authentication.  Alternatively, in paragraph 160, when a user fails authentication, it is determined that the user must go through additional authentication, which requires more authentication data being sent by the user to the additional device).

Claim 3:
	Barry further discloses wherein the computing device is unable to authenticate the user due to one or more environmental conditions that prevent detection of user identifiable information (paragraphs 81-83; 140-141, 155, 159, 168, and 188; Environmental data could refer to the cleanliness of fingerprint, moisture present, location of the device 20, weather, or any other element disclosed in the cited portions which determines whether or not authentication can successfully be performed as it affects whether the user identifiable information can be detected).

Claim 4:
	Barry further discloses selecting the authentication method based on the one or more environmental conditions (paragraphs 82-83, 140-141, 159, 168, and 192-193; Specific authentication methods as well as the messages used during the authentication can vary based on things such as changes in the environment or local conditions of the environment).

Claim 5:
	Barry further discloses wherein the authentication data is received as user identifiable information from the additional device (paragraphs 39, 41, 44-45, and 54).

Claim 6:
	Barry further discloses wherein the authentication data is received as a verification that the user has been authenticated by the additional device for the user to use the computing device (paragraphs 52-53).

Claim 8:
	Barry further discloses wherein the indication of the user intent to use the computing device is based on detecting the user within a threshold distance of the computing device (paragraphs 15 and 104).

Claim 9:
	Barry further discloses communicating an authentication result of the authenticating the user to the additional device (paragraphs 46, 54, and 56-57; The remote device can also do analysis of authentication data collected an the result of the analysis can be sent back to device 20).

Claim 10:
	Barry further discloses authenticating the user to use the additional device based at least in part on the authentication result (paragraphs 46, 53-54, and 56-57).

Claim 15:
	Claim 15 recite limitations similar to those found in the combination of claims 4 and 10 and is rejected for similar reasons as claims 4 and 10.

Claim 16:
	Barry discloses: 
receiving, by a first computing device, a notification to facilitate authentication of a user to a second computing device using an authentication method of the second computing device, the second computing device unable to receive authentication data from the user to authenticate the user (paragraphs 15, 46, 53, 57, 80, 104, and 122; and Fig 1 and 3; A user indicates the desire to be authenticated by entering range of device 20 and perhaps also by engaging in certain behaviors within sensor range.  Any number and combination of authentication methods can be selected for authentication of the user.  EAC Reader 20 is considered equivalent to the claimed first computing device while all the other computing elements seen in Figures 1 and 3 that are used to control the door are considered the second computing device.  Since only EAC Reader 20 is able to receive authentication data from the user, the second computing device (i.e. every other computing device) is unable to receive authentication data from the user to authenticate the user.  As discussed in paragraph 53, controller 52 determines authorization by analyzing the rules to determine if the user should be granted access or not.  Thus, even though the first computing device/EAC controller receives user authentication data, it is the second computing device which determines the authentication method/rules even though the second computing device is unable to receive the authentication data from the user directly);
collecting, by the first computing device, authentication data associated with the user, the authentication data usable to authenticate the user to the second computing device using the authentication method (paragraphs 39, 41, and 52-53; Authentication data could include biometric data, something possessed by the user, or something known by the user, such as a pin.  Each of these data are collected, depending on the type of authentication methods that were selected); and
communicating the authentication data associated with the user to the second computing device (paragraphs 39, 41, 44-45, 54, and 57).

Claim 17:
	Barry further discloses wherein receiving the notification to facilitate authentication of the user is responsive to a determination that the second computing device is unable to collect the authentication data necessary to authenticate the user to the second computing device using the authentication method (paragraphs 80, 83, and 160; Modes of authentication are selected.  If one which requires use of a fob was selected, then it is a determination that use of the fob is required for successful authentication.  Alternatively, in paragraph 160, when a user fails authentication, it is determined that the user must go through additional authentication, which requires more authentication data being sent by the user to the additional device).

Claim 18:
	Barry further discloses wherein the authentication data is communicated as a verification that the user has been authenticated by the first computing device to use the second computing device (paragraphs 52-53).

Claim 20:
	Barry further discloses:
receiving an authentication result from the second computing device (paragraphs 39, 41, 44-45, and 54); and
authenticating the user to use the first computing device based on the authentication result received from the second computing device (paragraphs 46, 53-54, and 56-57).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al (US 2016/0308859) in view of Lee et al (US 2014/0009421).
Claim 7:
	Barry does not disclose, but Lee makes obvious wherein the authenticating is based on a threshold amount of time between the authentication data being obtained at the additional device and the receiving the indication of the user intent to use the computing device (paragraphs 72-74; Once the authentication process starts, which is an indication of the user’s intent to use the computing device, the user only has a certain amount of time to enter the authentication data before a time out occurs.  Once that threshold is exceeded, the user is not considered authenticated if valid authentication data has not been received).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Barry’s invention using Lee’s teachings discussed.  One skilled would have been motivated to do so because it would increase security (Lee: paragraph 74).  Note that this rejection is based on the combination of Barry and Lee, thus when combining the teachings of the references together, Lee’s authentication teachings would apply to Barry’s authentication/additional device.

Claim 19:
	Barry does not disclose, but Lee discloses wherein communicating the authentication data is based on a threshold amount of time between collecting the authentication data associated with the user, and receiving the notification to facilitate authentication of the user (paragraphs 72-74; Once the authentication process starts, which is an indication of the user’s intent to use the computing device, the user only has a certain amount of time to enter the authentication data before a time out occurs.  Once that threshold is exceeded, the user is not considered authenticated if valid authentication data has not been received).
Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Barry’s invention using Lee’s teachings discussed.  One skilled would have been motivated to do so because it would increase security (Lee: paragraph 74).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach limitation further recited in claim 12, with Barry et al (US 2016/0308859) being the closest prior art, as discussed in the above rejection of claims.  Claims 13-14 are dependent on claim 12.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495